DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on May 24, 2022.
Claims 1-5, 13-14, 16 have been amended.
Claims 6, 21 have been canceled.
Claim 23 is new.

Response to Arguments
The objections to the claims have been withdrawn as the claims have been amended.
The rejections regarding 35 U.S.C. 112(b) have been withdrawn as the claims have been amended.
The rejections regarding 35 U.S.C. 103 have been withdrawn as the claims have been amended.

Claim Objections
Claims 1-5, 7-20, 22-23 are objected to because of the following informalities:  
It is recommended by the examiner that variations of the word “blockchain” such as “Blockchain” (line 1 of Claim 1) and “block chain” (line 14 of Claim 1) throughout the claims be amended to read as “blockchain”. 
In line 2 of Claim 1, Claim 1 recites the phrase “thatoperate”. It is recommended by the Examiner that the phrase read as “that operate”. 
In line 1 of Claim 9, Claim 9 recites the phrase “the issuing transaction is bitcoin transaction”. It is recommended by the Examiner that the phrase read as “the issuing transaction is a bitcoin transaction”. 
In line 1 of Claim 11, Claim 11 recites the phrase “acertification”. It is recommended by the Examiner that the phrase read as “a certification”. 
In lines 3-4 of Claim 15, Claim 15 recites the phrase “corresponding to certification certificate”. It is recommended by the Examiner that the phrase read as “corresponding to the certification certificate”. 
In line 2 of Claim 23, Claim 23 recites the phrase “using the first private key, importing the first”. It is recommended by the Examiner that the phrase read as “using the first private key, and importing the first”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-20, 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1:
	In lines 16-17 of Claim 1 on page 2, Claim 1 recites “issue, from the one or more servers, the root certification certificate to the first entity/offeree in response to the request”. In line 11 on page 3, Claim 1 however also recites “issue, by the one or more servers, a leaf certificate”. The specification however cites only the issuance of a single digital certificate, such as in the detailed embodiment of Figure 5 (Page 30, lines 18-19, In step 522, an issuing authority, on servers 108, issues a leaf certificate to the first user from the first user's CSR generated at step 516). Furthermore, the specification recites a single digital certificate issued in the description of Figure 4, which corresponds to the leaf certificate previously cited (Page 27, line 15-18, A first output corresponding to an identity token output spendable by a public key corresponding to the digital certificate that was issued by the issuing authority to the first entity). Regarding a root certificate, the specification does recite “wherein the certification certificate comprises a root certificate” (Page 6, lines 24-25) and “issuing the certification certificate from the certification server” (Page 7, line 1). However, this is drawn to a separate embodiment and neither does this embodiment involve the issuance of two separate certificates as claimed. For this reason, a person of ordinary skill in the art would not view the applicant to have been in possession of the generic subject matter claimed based on the information disclosed in the specification.
	Claims 2-5, 7-13, 23 are rejected for the same reasons as above due to depending on Claim 1. 
	In line 17 of Claim 14 on page 6, Claim 14 recites “issuing, by the certification/issuing server, the certification certificate”. In line 10 on page 7, Claim 14 however also recites “issuing, by the certification/issuing server, a leaf certificate to the first entity/offeree to the transaction from the first entity/offeree's CSR”. As argued previously in the rejection of Claim 1 above, the specification only recites the issuance of a single digital certificate. Furthermore, Claim 14 also recites “generating, by the certification/issuing server, an issuing transaction using the first private key, the issuing transaction including as an input, a blockchain bitcoin transaction to be signed, and an output that spends the unspent transaction output (UTXO) on the blockchain, wherein the output is only spendable by the public key of the certification authority's root certificate” (Page 7, lines 15-19). Regarding an issuing transaction, the specification describes using the certificate authority’s root output as an input (Page 30, lines 21-22, the issuing authority creates and signs a Blockchain Bitcoin transaction including the CA's root output as an input), where the root output refers to the output spendable by the public key of the root certificate (Page 30, lines 1-3, an issuing authority, on servers 108, generates a Blockchain Bitcoin
transaction with an output spendable by the public key of the CA's Root certificate. This is the CA's 'root' output). Therefore, the issuing transaction claimed is inconsistent with the issuing transaction described in the specification. For these reasons, a person of ordinary skill in the art would not view the applicant to have been in possession of the generic subject matter claimed based on the information disclosed in the specification.
	Claims 15-20, 22 are rejected for the same reasons as above due to depending on Claim 14. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of page 2, Claim 1 recites “the certification authority’s root bitcoin address”. There is insufficient antecedent basis for this limitation in the claim. The claim recites a “root certification authority” in lines 8-9 of Claim 1 and a “first blockchain address” in line 7 of Claim 1, but it is unclear what a “root bitcoin address” refers to here as it has not been defined previously.
In lines 14-16 of page 3, Claim 1 recites “generate, by the one or more servers, using the first private key, an issuing transaction including two outputs, an identity token output spendable by a public key corresponding to the certification certificate”. There is insufficient antecedent basis for the limitation of “the certification certificate” in the claim. That is, Claim 1 recites the system being operable to both issue a “root certification certificate” (line 16 of Claim 1 on Page 2) and a “leaf certificate” (line 11, Page 3). Therefore, it is unclear here whether a “certification certificate” refers specifically to the root certificate or the leaf certificate. As previously argued in the rejections regarding 35 U.S.C. 112(a), the identity token output listed here corresponds to the leaf certificate disclosed in Figure 5 of the specification. Therefore, it is recommended by the examiner that the phrase be amended to reflect the usage of the leaf certificate, which is not used as currently claimed. 
Claims 2-5, 7-13, 23 are rejected for the same reasons as above due to depending on Claim 1. 
In lines 1-2 of Claim 3, Claim 3 recites “the act of creating an offer transaction by the first entity/offeree's computing device”. There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which Claim 3 depends, recites “create, by a second entity/offeror's computing device, an offer transaction”, i.e. creation of the offer transaction from a different entity. Therefore, the claim is rendered indefinite because it is unclear as to which transaction is being referenced.
In lines 1-2 of Claim 4, Claim 4 recites “the act of creating an offer transaction by the computing device of the first entity/offeree”. There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which Claim 4 depends, recites “create, by a second entity/offeror's computing device, an offer transaction”, i.e. creation of the offer transaction from a different entity. Therefore, the claim is rendered indefinite because it is unclear as to which transaction is being referenced.
In line 1-2 of Claim 7, Claim 7 recites “the blockchain transaction comprises a bitcoin Blockchain transaction”. There is insufficient antecedent basis for this limitation in the claim. Newly amended Claim 1, from which Claim 7 depends, recites multiple blockchain transactions: “generate, by the one or more servers, a blockchain bitcoin transaction” (Page 3, line 4), “an issuing transaction” (Page 3, lines 14-15), etc. Therefore, it is unclear as to which transaction is being referred, and the claim is rendered indefinite. 
Claim 8 is rejected for the same reasons as above due to depending on Claim 7. 
In line 1 of Claim 8, Claim 8 recites “the blockchain address is a bitcoin address”. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. Newly amended Claim 1, from which Claim 8 depends, recites multiple blockchain addresses: “a first blockchain address” (Page 2, line 7), “a first blockchain bitcoin address” (Page 2, lines 17-18), etc. Therefore, it is unclear as to which blockchain address is being referred, and the claim is rendered indefinite. 
In line 1 of Claim 10, Claim 10 recites “the certification certificate”. There is insufficient antecedent basis for this limitation in the claim. As previously argued in the rejection of Claim 1, Claim 1 recites issuing both a “root certification certificate” and a “leaf certificate”. Therefore, the claim is indefinite because it is uncertain as to which certificate is being referred.
In line 1 of Claim 11, Claim 11 recites “the first server”. There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which Claim 11 depends, recites “one or more servers”, so it is uncertain which server is regarded as the first server. 
In lines 1-2 of Claim 12, Claim 12 recites “the certification certificate”. There is insufficient antecedent basis for this limitation in the claim. As previously argued in the rejection of Claim 1, Claim 1 recites issuing both a “root certification certificate” and a “leaf certificate”. Therefore, the claim is indefinite because it is uncertain as to which certificate is being referred.
In line 2 of Claim 13, Claim 13 recites “the certification certificate”. There is insufficient antecedent basis for this limitation in the claim. As previously argued in the rejection of Claim 1, Claim 1 recites issuing both a “root certification certificate” and a “leaf certificate”. Therefore, the claim is indefinite because it is uncertain as to which certificate is being referred.
In lines 15-16 of Claim 14 on page 6, Claim 14 recites “associated with the unspent transaction output (UTXO) on the blockchain”. There is insufficient antecedent basis for this limitation in the claim. Claim 14 mentions a “first blockchain address associated with a transaction” (Page 6, line 6 of Claim 14), and it is recommended by the Examiner that this phrase be amended to include the unspent transaction output. 
In line 17 of Claim 14 on page 6, Claim 14 recites “the certification/issuing server”. There is insufficient antecedent basis for this limitation in the claim. In line 7 of Claim 14 on page 6, Claim 14 recites “creating, by a certification/issuing server” and later in line 9, “establishing, by a certification/issuing server”. Therefore, it is unclear as to which certification/issuing server is being referred in this instance since there are two possible certification/issuing servers, rendering the claim indefinite. 
In line 18 of Claim 14 on page 6 and lines 1, 9, 11 of page 7, Claim 14 recites “the transaction”. There is insufficient antecedent basis for this limitation in the claim. In line 6 of Claim 14 on page 6, Claim 14 recites “first blockchain address associated with a transaction” and later in lines 9-10, “a transaction on the blockchain”. Therefore, it is unclear as to which transaction is being referred in this instance since there are two possible transactions, rendering the claim indefinite. 
In line 4 of page 7, Claim 14 recites “the issuing server”. There is insufficient antecedent basis for this limitation in the claim. As argued previously, Claim 14 recites two separate instances of a “certification/issuing server”, rendering the claim indefinite. 
In lines 18-19 of page 7, Claim 14 recites “wherein the output is only spendable by the public key of the certification authority’s root certificate”. There is insufficient antecedent basis for this limitation in the claim. That is, previously only a “certification certificate” and “leaf certificate” have been defined in Claim 14. Therefore, the recitation of the public key of the root certificate is unclear and the claim is indefinite. 
In the last line of page 7, Claim 14 recites “the public key of the identity token of the first entity/offeree”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 15-20, 22 are rejected for the same reasons as above due to depending on Claim 14. 
In lines 5-6 of Claim 15, Claim 15 recites “certification certificate issued from the second server from its root certificate to the first party”. There is insufficient antecedent basis for this limitation in the claim. Claim 14, from which Claim 15 depends, does not recite a “second server” or “first party”, so it is unclear as to what the claim refers, rendering the claim indefinite.
In line 7 of Claim 15, Claim 15 recites “the current root output”. There is insufficient antecedent basis for this limitation in the claim. A root output is not defined in Claim 15, nor Claim 14 from which Claim 15 depends, rendering the claim indefinite. 
In line 3 of Claim 16, Claim 16 recites “the private key corresponding to the identity token associated with the issuing transaction”. There is insufficient antecedent basis for this limitation in the claim. Claim 14, from which Claim 16 depends, recites “generating, by the certification/issuing server, an issuing transaction using the first private key” but the identity token recited previously in Claim 14 corresponds to the second private key: “using the second private key, the second bitcoin address comprising an address of the first entity/offeree’s identity token” (Page 7, lines 6-7). As currently claimed, it is not clear as to how the identity token is associated with the issuing transaction as well. Therefore, it is unclear which private key is being referred to in this instance, rendering the claim indefinite. 
In line 1 of Claim 18, Claim 18 recites “the blockchain address”. There is insufficient antecedent basis for this limitation in the claim. Newly amended Claim 14 contains multiple blockchain addresses, so it is unclear which blockchain address is being referred to in this instance.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7-9, 12-13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In line 1-2 of Claim 7, Claim 7 recites “the blockchain transaction comprises a bitcoin Blockchain transaction”. Claim 1, from which Claim 7 depends, recites “generate, by the one or more servers, a blockchain bitcoin transaction” (Page 3, line 4) and the usage of bitcoin addresses. Therefore, the blockchain system in Claim 1 appears to be a bitcoin blockchain system along with its associated transactions as suggested by the specification (Page 28, lines 13-15, a more detailed process 500 for verifying certain identity information of a transferee in a transaction that operates as an offer and acceptance on a Bitcoin Blockchain), and the claim fails to further limit the subject matter. 
In line 1 of Claim 8, Claim 8 recites “the blockchain address is a bitcoin address”. It was previously argued above in the rejection of Claim 7 that the blockchain system of Claim 1 was a bitcoin blockchain system. Therefore, Claim 8, which depends from Claim 7, fails to further limit the subject matter.
In line 1 of Claim 9, Claim 9 recites “the issuing transaction is bitcoin transaction”. It was previously argued above in the rejection of Claim 7 that the blockchain system of Claim 1 was a bitcoin blockchain system. Therefore, Claim 9, which depends from Claim 1, fails to further limit the subject matter.
In line 1-2 of Claim 12, Claim 12 recites “the certification certificate is associated with a cryptographic public key”. Claim 1, from which 12 depends, however discloses “an identity token output spendable by a public key corresponding to the certification certificate” in lines 15-16 of page 3. Therefore, there is already a public key associated with the certification certificate and Claim 12 fails to further limit the subject matter. 
In lines 1-3 of Claim 13, Claim recites “wherein the blockchain node corresponding to the blockchain address contained in the certification certificate is associated with the cryptographic public key”. Assuming that the certification certificate refers to the root certification certificate in Claim 1, it is unclear how the claim further limits the subject matter as Claim 1 describes the blockchain node/address, the certificate, and public key being in association with each other “the root certification certificate including a first field including a public key corresponding to the block chain address” (Page 2, lines 13-14). 
In lines 1-2 of Claim 17, Claim 17 recites “the blockchain comprises a bitcoin block-chain”. Claim 14, from which Claim 17 depends, is directed towards a bitcoin blockchain as the claim recites “generating… the issuing transaction including as an input, a blockchain bitcoin transaction” (Page 7, lines 15-17), and the claim fails to further limit the subject matter. 
In line 1 of Claim 18, Claim 18 recites “the blockchain address is a bitcoin address”. It was previously argued above in the rejection of Claim 17 that the blockchain system of Claim 14 was a bitcoin blockchain system. Therefore, Claim 18, which depends from Claim 14, fails to further limit the subject matter.
In line 1-2 of Claim 19, Claim 9 recites “the issuing transaction is a Blockchain bitcoin transaction”. It was previously argued above in the rejection of Claim 17 that the blockchain system of Claim 14 was a bitcoin blockchain system. Therefore, Claim 19, which depends from Claim 14, fails to further limit the subject matter.
In line 1-2 of Claim 22, Claim 22 recites “the certification certificate is associated with a cryptographic public key”. Claim 14, from which Claim 22 depends, however discloses “the certification certificate specifying a public key included as a field of the certificate” in lines 11-12 of Claim 14 on page 6. Therefore, there is already a public key associated with the certification certificate and Claim 22 fails to further limit the subject matter. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Wilson et al. (U.S. Pub. No. 2018/0204191 A1) – Includes methods regarding securing digital wallets
Alness et al. (U.S. Patent No. 10,644,879 B2) – Includes methods regarding securing bitcoin transactions

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431